Citation Nr: 0809903	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) from February 12, 2004, to August 1, 2007.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease (DDD) 
of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marines Corps from 
August 1965 to May 1969.  He was born in February 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in September 2004 which granted service 
connection (from the date of the veteran's original claim, 
February 12, 2004), for PTSD, and assigned a 30 percent 
rating; for degenerative disc disease (DDD) of the lumbar 
spine, assigning a 20 percent rating; and for DDD of the 
cervical spine, with a 10 percent rating.

In December 2006, the Board remanded the pending appeal 
relating to all the ratings assigned for these service-
connected disabilities, after which the VARO increased the 
rating assigned for PTSD to the maximum of 100 percent, which 
satisfied the appeal as to that issue only from the effective 
date of the grant of the increased rating, which was August 
1, 2007.  The prior ratings were thereafter continued for the 
other two issues, and the appellate issues are now as shown 
on the front page of this decision.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Service connection is also in effect for bilateral defective 
hearing, rated as 30 percent disabling; tinnitus, rated as 10 
percent disabling; and residuals of malaria, rated as 
noncompensably disabling.


FINDINGS OF FACT

1.  From February 2004 until August 2007, the medical 
clinical and opinion evidence of record indicates that the 
veteran's PTSD was generally manifested by intrusive 
thoughts, sleep disturbance, flashbacks, avoidance of people 
in public settings, depression, irritability, and serious 
social, industrial, and emotional impairment and GAF score of 
about 45-50.




2.  Since 2004, the veteran's service-connected low back 
disorder has been manifested by limitation of motion, grossly 
intact sensation, and pain on forward bending, weakened 
movement, and some fatigability, without neurological 
deficits involving the sciatic nerve; muscle strength is 
normal, and there is no atrophy or muscle spasm; and 
treatment by bed rest has not been prescribed by a physician.

3.  Since 2004, the veteran's degenerative disc disease of 
the cervical spine has been manifested by chronic pain, 
virtually full range of motion with modest shoulder radiation 
without ankylosis, no incapacitating episodes that require 
bed rest prescribed by a physician and treatment by a 
physician, or other significant neurological impairment.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent, and no more, for PTSD have been met from February 
2004 until August 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria for an initial disability evaluation greater 
than 20 percent for the DDD of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 (2007).

3.  The criteria for an initial disability evaluation greater 
than 10 percent for the DDD of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, e.g., actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

The veteran filed his initial claim for service connection in 
February 2004.  The initial VA development letter was sent in 
April 2004, VA and service records were obtained, and a 
comprehensive VA examination was undertaken in July 2004.  
The initial rating decision was in September 2004, and 
granted service connection for the herein concerned 
disabilities and assigned ratings for each.  The veteran 
filed a notice of disagreement (NOD) in September 2004.  An 
SOC was issued in December 2004.  The veteran's Substantive 
Appeal, a VA Form 9, was filed in January 2005.   

Throughout, the veteran was fully informed of actions being 
taken.  In December 2006, the Board remanded the case on the 
herein concerned issues.  After development of the evidence, 
to include a new VA examination, rating action in August 2007 
increased the PTSD rating from August 2007, as noted above, 
and an SSOC was issued.

Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for his claims.  In the aggregate, and as will be discussed 
further below, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and the 
circumstances of the various ratings have changed during the 
course of the present appeal.  In the aggregate, the veteran 
and his representative have demonstrated actual knowledge of 
and have acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Other than what has already been effectuated by the VARO in 
rating the herein concerned disabilities, and what is 
contained herein, the Board does not find that further 
staging is required based on the evidence of record.

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Increased Ratings - Legal Criteria, Factual Background, 
and Analysis

A.  Post-traumatic stress disorder

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran served as a Marine and, for action while in 
Vietnam, he was awarded the Purple Heart.  He was an infantry 
radioman and located primarily at Con Thien in Quang Tri 
province where he worked with the Montagnards, and during 
which time he had indicated that many of his fellow soldiers 
and natives died.  

VA outpatient mental health evaluation referral records from 
March and June 2004 show that he had been thought to have 
depression and possibly PTSD.  He said he had had a great 
childhood, and had been married for 36 years; they had two 
grown children.  They now had a good relationship, a turn it 
took after he stopped drinking about 10 years ago.  He had no 
close friends.  He trained parrots, did tattooing, and rode 
and fixed-up motorcycles for fun.  He was not working and had 
debts which he delineated, some of which were created by 
others.  He had had no psychiatric care although he had 
undergone alcohol rehab.  He recalled that on Christmas a 
year before, he had been cleaning his M-16 rifle with 7 
magazines, in a totally dissociative state and no memory of 
why or what he was doing.  He had sleep problems and 
decreased libido.  He said he could not work around other 
people and had a short temper.  The diagnosis was PTSD and 
his Global Assessment of Functioning (GAF) level was felt to 
be 45.

On a VA psychiatric evaluation in July 2004, the veteran 
reported that he had first been seen for PTSD care in March 
2004 after moving from Phoenix.  Prior to that time, he had 
had problems with alcohol and the law, had fought and had 
been hostile and aggressive, and had been told by family, the 
police, and a judge to go to VA but had not done so.  He 
drank heavily until 1996, when he developed pancreatitis and 
had since been sober.  He had had one repeating flashback 
about a young girl in white phosphorus for years; and had 
often had someone sit on the front seat with him when driving 
to remind him he was not in the war zone.  He had worked 
construction but was no longer able to be with others except 
for his wife and kids.  He isolated himself, had poor impulse 
control and frequent nightmares and flashbacks.  The examiner 
noted that he was hyperalert, isolated, and had problems with 
authority figures.  The estimated GAF score was 50.

In his Substantive Appeal in January 2005, the veteran 
reported that the mental health care providers did not seem 
to be able to get the right medications for him and the 
current ones made him drowsy.  He said he had panic attacks 
every time he stepped outside the house; that his memory was 
impaired; that he did not function well in public; and cannot 
watch the news without getting angry.

Pursuant to the Board's remand, the veteran underwent another 
VA examination in August 2007.  He had had no legal problems 
since he was last examined but had not worked.  He thought 
his PTSD had worsened since his own son had gone to Iraq 
three times and twice to Afghanistan for the Marines.  The 
examiner's findings were noted; and he opined that the 
veteran was "way underrated" for his PTSD, namely that he 
had virtually total occupational and social impairment due to 
his PTSD; was very disillusioned about the government; had 
persistent anger towards others; could not tolerate being 
around others; was forgetful about daily activities and 
somewhat disoriented in time.  The physician noted the 
veteran's sleep disturbance that impaired functioning during 
the day; panic attacks every time he tried to leave the 
house; and considerable isolation from others.  GAF was 40.

In assessing the veteran's mental health status from the time 
of his claim in February 2004 to the time that the 100 
percent rating was assigned in August 2007, the Board has his 
own observations as well as medical evaluations.  Indeed, as 
the veteran has reported, he had some problems with balancing 
his psychiatric medications, albeit some of these 
difficulties include complications from taking a myriad of 
herbal remedies and medications from a friend or as available 
off the internet.  And while the early report of both 
outpatient and evaluations in 2004 show a GAF score of about 
45-50, GAF is not, however, the total basis for rendering an 
assessment.  

From the outset, the Board would note that ample evidence is 
now of record for an equitable disposition of the pending 
issue.  The veteran sought care from VA in 2004 and filed his 
initial claim apparently soon after his move and as he 
himself recognized he had gotten worse.  He last worked at 
about the same time although he indicated at the time that 
his problems were at least partly due to other than his 
mental health.

For the period from 2004 to 2007, the veteran's symptoms 
included flashbacks, intrusive thoughts, recurrent nightmares 
and difficulty associating with people in public.  He may 
have had some diminution of memory, sleep problems and 
hypervigilance and considerable anger.  It is clear that his 
mental health situation contributed to his occupational and 
social limitations.

The Board finds that, for the period from early 2004 until 
August 2007, the evidence reasonably shows that the veteran 
suffers from occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory; impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  And, while he did not demonstrate all the 
criteria for a 50 percent disability rating, we believe, 
particularly with consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, that his symptoms 
more nearly approximate the criteria for a 50 percent rating 
rather than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.  
The veteran himself has traced his increased symptomatology 
to the repeated deployment of his Marine son to the current 
combat zones, and there may be some merit to that, as he 
seems to be similarly impacted by the news media.  

The Board would note from 2004-2007, parenthetically that his 
GAF score also hovered between 45-50.  In assessing a 
psychiatric disability, a GAF may be assigned which is 
intended to reflect the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health - illness.  See Richard v. Brown, 9 Vet. App. 
266 (1996). The Court has noted the importance of GAF scores 
in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, a GAF score is only one 
aspect of numerous facets which go into rating a psychiatric 
disability.  See, e.g., Cooper v. Nicholson, No. 05-1854, 
U.S. Vet. App., Dec. 22, 2006.

The remaining question is whether he is entitled to a rating 
in excess of 50 percent prior to August 2007.  A 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
He did exhibit one or more of these symptoms, but of a no 
more than modest severity.  However, while it is reasonable 
to find that his symptoms more nearly approximate the 50 
percent than the 30 percent criteria, his current symptoms, 
described above, did not more nearly approximate the criteria 
for a 70 percent rating prior to August 2007.

The Board would note that, while the veteran's mental health 
symptoms may have somewhat ebbed and waned during the appeal 
period, they have remained relatively static in the 
aggregate, and at a adequate level so that staging pursuant 
to Fenderson, et al., is not required, and a 50 percent 
rating is reasonably warranted for the entire period now 
under review and prior to August 2007.  

B.  Degenerative Disc Disease, Lumbar Spine

There have been changes in the rating criteria which pertain 
to disorders of the spine.  VA has issued revised regulations 
concerning the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  We also note that, for spine 
disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  
Those new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Also, effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 ,and 
DeLuca, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

(The Board would note that the veteran filed his claim in 
2004, after revision of pertinent back regulations.  However, 
the VARO, has to a limited extent, provided him with copies 
of both new and old versions, and thus our including them 
herein should help to alleviate any confusion on his part 
regardless of the bases for the rating evaluations.)

When seen by VA in July 2004, the veteran reported having 
been hit by a mortar attack which threw him from the top of 
his tank while in Vietnam.  (It is noted that his initial 
claim referred to back injuries due to shrapnel, but absent 
current findings of retained fragments, the subsequent 
ratings were based on residual DDD).  He was seen in the 
Philippines and Guam for several months and given morphine 
for the pain.  He later indicated that he had had shrapnel 
removed from the right flank area at that time as well.  He 
had not had surgery and initial leg symptoms abated somewhat 
after time.  Physical therapy helped with the pain, but since 
then, he had developed daily pain, specifically in the lower 
spine and on the right.  The pain was dull and constant 
without definite radiation to the legs and for which he took 
a variety of pain medications.  Prolonged sitting and 
standing exacerbated the symptoms which exercising on a stair 
stepper improved the symptoms.  He had no associated bowel or 
bladder complaints and walked unaided.

The veteran reported using a back brace at times.  He could 
walk 220 yards without stopping.  He said he was unsteady but 
did not fall.  As for mobility, he was able to do motions 
although he did them more slowly.  On examination, he walked 
with a limp on the right side.  There was no spine curvature.  
Cervical spine movements were forward flexion, extension and 
right and left lateral rotation were all 40 degrees; right 
and left lateral rotation was 60 degrees.  There was no 
crepitus or muscle pain in the back.  

Motion of the thoracolumbar spine was forward flexion to 60 
degrees; extension and left and right lateral flexion and 
rotations were all 20 degrees; with pain in the paravertebral 
muscles on his right lumbar spine and some tenderness on 
palpation of that.  There was no atrophy of the lower 
extremities, good muscle strength and deep tension reflexes 
were preserved.  X-rays showed osteoarthritis of all areas.  
The lumbar spine showed mild scoliosis, convexed to the left; 
degenerative spondylosis and narrowed discs at L-3/L-4, L-
4/L-5 with a vacuum disc at L-5/S-1  Cervical X-rays showed 
degenerative spondylosis with narrowed discs at C-5/C-6.  
None of the X-rays confirmed the presence of any retained 
metallic fragments or shrapnel.

When seen in August 2004 and evaluated for heart problems, he 
said that he had previously worked in pest control, home 
repair, and selling homes; he had not been working due to 
back pain.  He following month he reported that he had taken 
medications from a friend and a number of herbal remedies.  
Pain medications were prescribed for his back.

On VA examination in July 2007, the veteran reported having 
constant pain in his lower back and neck which was severe and 
daily.  He used a cane for ambulation.  He reported being 
able to walk only a few yards.  There was no pain radiation.  
He used Hydrocodone for pain.  He did not identify 
incapacitating episodes due to his back problems.  The full 
report is in the file, and reflects that all of the evidence 
was reviewed in association with the examination.  He had no 
bowel or bladder symptoms, but did describe fatigue.  The 
veteran reported stiffness and spasms in the neck which 
radiated into the shoulders, and low back which did not 
radiate to the legs.  He said he had weakness and tenderness 
in the cervical muscles.

Forward flexion of the lumbar spine was 0-50 degrees; with 
weakness at 0-40 degrees without pain.  Extension was from 0-
20 degrees, active and passive, without pain on movement.  
Lateral flexion to the right was 0-25 degrees, and to the 
left, 0-20 degrees, without pain.  Lateral rotation, active 
and passive, bilaterally, was 0-15 degrees without pain on 
movement.  There was no additional loss of motion on 
repetition.

Cervical spine motions were 0-45 degrees on forward flexion, 
with weakness at 0 degrees ad no pain; extension was 0-20 
degrees; lateral flexion was 0-30 degrees; and lateral 
rotation was 0-50 degrees, all without pain; there was no 
more loss on repetitive motions.

In assessing the veteran's low back disability, there are 
clinical records since about the time he filed his claim in 
2004 which show that his low back disorder has been 
manifested by limitation of motion, grossly intact sensation, 
and pain on forward bending, weakened movement, and some 
fatigability, without neurological deficits involving the 
sciatic nerve; muscle strength is normal, and there is no 
atrophy or muscle spasm; and treatment by bed rest has not 
been prescribed by a physician.  These symptoms more often 
than not reasonably justify the 20 percent assigned, but no 
more.  In that regard, the evidence is not equivocal and a 
reasonable doubt is not raised.

C.  Degenerative Disc Disease, Cervical Spine

Since 2004, the veteran's degenerative disc disease of the 
cervical spine has been manifested by chronic pain, virtually 
full range of motion with modest shoulder radiation without 
ankylosis, no incapacitating episodes that require bed rest 
prescribed by a physician and treatment by a physician, or 
other significant neurological impairment.  These findings 
support a 10 percent rating, but no more, for cervical DDD.  
In that regard, the evidence is not equivocal and a 
reasonable doubt is not raised.

In rating both his low and cervical spine areas, the evidence 
shows relatively consistent symptomatology which does not 
reflect a need for staging of the rating since the date of 
claim in 2004.  In both instances, should his symptoms 
increase in severity, he is free to provide evidence in that 
regard to reopen the claim for increased compensation.

IV.  Additional Considerations

The Board has also considered whether the veteran's service-
connected PTSD and/or lumbar and cervical back problems 
warrant referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  See 38 C.F.R. § 
3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's PTSD impacts him 
occupationally and socially, and this has been addressed in 
the schedular rating assigned.  He is undoubtedly hindered by 
his back as well.  But he has had no recent hospitalizations 
for PTSD or back.  Moreover, as discussed above, his 
functional occupational problems are addressed in the 
schedular ratings.  The Board concludes that referral of this 
case for assignment of an extra-schedular evaluation is not 
warranted, because the schedular rating criteria are adequate 
for evaluating this case.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the pertinent regulations relating to the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
DDD of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
DDD of the cervical spine is denied



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


